Citation Nr: 1203940	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel






INTRODUCTION

The Veteran served on active duty for more than 20 years, prior to his retirement in June 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claim for service connection for a cervical spine disability, but denied it on the merits, and denied the Veteran's claim for service connection for a lumbar spine disability.

This appeal was previously before the Board in January 2010 at which time the Board reopened the claim for service connection for a cervical spine condition.  The Board remanded that claim on the merits and the claim for service connection for a lumbar spine disability for additional development.  The case has been returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current cervical spine disability is not related to service, including the cervical spine complaints noted therein. 



CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, some of the Veteran's service personnel records, private treatment reports, and statements from the Veteran.  In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was asked to identify treatment providers, private treatment records were requested, and a VA spine examination was conducted by a specialist with an opinion being provided by the examiner.  While the remand instructions requested an orthopedic specialist, the Board notes the examiner was a neurologist.  However, the Board finds such specialist to be equally qualified, if not more so, to address spine conditions, given the interconnection between orthopedic and neurological symptoms caused by spine disorders.  See, e.g., 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, the Board finds that the remand directives have been substantially complied with, and no further action is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices, reporting for VA examinations, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Turning to the evidence, the service treatment records disclose that the Veteran complained of neck and upper back pain of 4 days duration in March 1986.  There was no history of trauma and he had no similar past episodes.  Following an examination, the impression was cervical strain.  Upon physical examination during his retirement examination in June 1988, no abnormalities were noted with regards to the neck or spine.

The initial clinical evidence of problems involving the cervical spine is contained in a September 1999 report from a private physician.  It was noted the Veteran experienced the onset of posterior neck pain radiating to his left shoulder in December 1998 after going on vacation.  He did not recall an injury.  The examiner noted the Veteran brought the results of magnetic resonance imaging (MRI) of the cervical spine which revealed spondylitic change at the C4-5 and C5-6 levels with canal stenosis.  There was also disc protrusion at the C6-7 level to the right.  The impression was the Veteran had symptoms related to cervical spondylosis with disc protrusion at the C6-7 and radiculopathy on the basis of disc protrusion.  The Veteran began to undergo physical therapy.  

The Veteran was afforded a VA QTC examination in June 2004.  He gave a history of undergoing an MRI for chronic neck pain in December 1999, which revealed central canal stenosis secondary to facet hypertrophy.  He complained of upper back pain for the prior 36 years.  The examiner performed a physical examination and noted that X-ray of the cervical spine showed spondylosis and disc disease of the lower cervical spine.

The Veteran was provided another VA QTC examination in February 2005.  The Veteran stated that he experienced continuing back problems during military service.  He said that these various problems resulted in the conducting of an MRI in September of 1999.  He reported that his symptoms are upper back pain that he has had for 36 years.  After a physical examination, the examining physician indicated that the cervical spine X-ray showed evidence of degenerative changes in the lower cervical spine with decreased intervertebral space, especially at C5-6, with anterior and posterior osteophyte changes.  On the oblique views, there is suggestion of some bilateral neural foraminal narrowing at C5-6 secondary to posterior lateral osteophyte changes.  The diagnosis was of osteoarthritis and degenerative disc disease of the cervical spine.

In April 2005, the physician who conducted the February 2005 examination reviewed the Veteran's medical records.  After reviewing the Veteran's medical history with respect to the cervical spine, he noted that the Veteran was treated in March 1986 for cervical strain and that there was no mention of neck problems on the retirement examination in 1988.  He acknowledged the abnormal findings on the MRI in 1999, and noted there was full range of motion of the cervical spine on the June 2004 VA examination.  He stated he was unable to resolve the question concerning the onset of a cervical spine disability without resorting to speculation.  He did not provide an explanation as to why no opinion could be formulated. 
Private treatment records show that the Veteran sought treatment in May 2006 for complaints of posterior neck pain.  The Veteran reported a six-week history of such, which had resolved almost 98 percent.  He denied any specific injury to his neck.  The examiner noted that the Veteran was evaluated in September 1999 for complaints referable to the posterior neck, which resolved with conservative measures.  The examiner noted that the Veteran has a known disc protrusion at the C6-7 level.  The examiner indicated that the Veteran had symptoms related to cervical radiculopathy.

In a November 2006 letter, a private chiropractor noted he had been treating the Veteran since the previous month.  He that stated X-rays of C5-C6, L2-L3, and L5-S1 revealed a late phase 1/early phase 2 stage of subluxation degeneration.  He stated that this phase of degeneration typically takes 20 to 40 years to manifest. He commented that the fact that other areas of the lumbar spine were within normal limits indicated it was possible an old trauma to these areas might have started the process at that time. 

X-rays of the cervical spine in December 2008 showed moderate endplate degenerative changes of the C5-C6 and C6-C7 levels.  An MRI of the cervical spine in December 2008 showed moderate to severe spinal stenosis at C5-C6 level caused by posterior bony spurs and central disc herniation.  There was mild to moderate extrinsic pressure along the ventral margin of thecal sac at the C4-C5 level suggesting posterior bony spurs and bulging of annulus.  There was encroachment of neural foramina by bony spurs from C2 to C7 levels, particularly severe at the C5-C6 level.  That month, the Veteran's physician indicated that the Veteran has evidence of cervical spondylosis and stenosis, which has been progressive, and noted that the Veteran would benefit from surgery.

The Veteran had a consultation with another private physician in January 2009, who noted that the Veteran had been suffering from neck pain for the past few years.  After a physical examination, his assessment was cervical stenosis, moderate-severe at C4-5 and C5-6, and mild degenerative changes in C6-7.  The physician recommended surgical options if the Veteran's symptoms progress.

The Veteran was provided with another VA examination in March 2010 by a neurologist, during which the claims file was reviewed.  The neurologist related the Veteran's medical history regarding his cervical spine.  He reported that the Veteran denied having any motor vehicle accident or any incapacitating episodes related to his neck since discharge from military service.  The Veteran reported that he had experienced problems with his neck including stiffness and pain, but that he just "sucked it up" and did not seek any attention for it until 10 years after his military discharge.  The Veteran said that his neck problems were relatively mild when they began in 1999, but they had become more moderate in the previous two years.  

After performing a physical examination of the Veteran's cervical spine, the neurologist noted that during service, the Veteran had an episode of neck stiffness for four days without evidence of recurrence and it was not mentioned on the retirement examination.  The Veteran began having radicular symptoms related to cervical spondylosis in 1999 and had an MRI, which revealed evidence of cervical spondylosis.  The neurologist noted the letter from the Veteran's private chiropractor, indicating that the degeneration typically takes 20 to 40 years to manifest.  However, the neurologist stated that such is speculation and is not grounded in evidence.  

The neurologist stated that the neck was not an ongoing problem and in spite of access to medical care, the tingling and radiating symptoms appeared to begin in 1999, 10 years after military service.  The neurologist opined that it is less likely than not that such was present or related to conditions of military service, and is more likely related to the aging process.  The neurologist stated that certainly the Veteran had ready access to healthcare and did not have symptoms that were significant enough to seek attention until 1999 and the assertion that this degenerative process was related to a transitory stiffness in the 1980s would be merely speculative and this association is clearly less likely than not.  The neurologist observed that there is no evidence of an ongoing persistent problem in the neck extending through either military service or the 10 years prior to seeking medical attention for his symptoms.  He noted that in fact, the radiating symptoms which led to the Veteran seeking attention in the right arm appeared to have developed approximate to the seeking of attention, and the prolonged standing, numbness, and aching in the left hip, presumably secondary to spinal stenosis beginning even later.  The neurologist summarized that the claims file was carefully reviewed, a history was taken from the Veteran, X-rays reports were reviewed, and an examination was performed.  He remarked that based on review of the military records and post-service treatment for cervical spondylosis beginning in 1999, it is less likely than not that this condition existed while the Veteran was in military service, was triggered by events of military service, or was present during the presumptive period or the immediate years following military service.

In written statements, the Veteran contends that his current cervical spine condition began during active service and has progressively worsened since that time.  He has reported that he experienced symptoms referable to the cervical spine during active service which continued until the time he sought post-service treatment for such in 1999.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability.  Although the Veteran has a current diagnosis of a cervical spine disability, the most probative evidence indicates that such disability is not the result of active service or the complaints noted therein.  

While the November 2006 private chiropractor opined that the Veteran's current cervical subluxation degeneration typically takes 20 to 40 years to manifest and that it was possible an old trauma to these areas might have started the process at that time, the chiropractor's rationale did not specifically link any current cervical spine condition to active service or the complaints of neck and upper back pain noted therein.  Additionally, there is no indication that the private chiropractor reviewed the claims file prior to rendering the opinion.  However, the March 2010 VA examiner, a physician specializing in neurology, specifically addressed whether the Veteran's current cervical spine condition is related to service and concluded that it is less likely than not that this condition existed while the Veteran was in military service, was triggered by events of military service, or was present during the presumptive period or the immediate years following military service, and is more likely related to the aging process.  The neurologist provided a rationale for this opinion, noting that there is no evidence of an ongoing persistent problem in the neck extending through either military service or the 10 years prior to seeking medical attention for his symptoms, and symptoms which led to his seeking attention in the right arm appeared to have developed approximate to the seeking of attention.  Such opinion was provided following claims file review and examination of the Veteran, and included a rationale for the conclusion.  Thus, such opinion is entitled to greatest probative weight.  

The Board notes that the Veteran is competent to report that he has experienced symptoms pertaining to the neck since active service.  However, during his retirement examination in June 1988, no abnormalities were noted with regards to the neck or spine, and when the Veteran initially sought treatment for his cervical spine post-service in September 1999, he reported that he experienced the onset of posterior neck pain radiating to his left shoulder in December 1998 after going on vacation.  Thus, the Board finds that the Veteran's contentions made in connection with the current claim that he has experienced symptoms of a cervical spine condition since service are inconsistent with the contemporaneous evidence, including the treatment records during and subsequent to service and are not credible when considered in light of the record as a whole.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("the lack of contemporaneous medical records, bias in lay evidence, and conflicting statements of the veteran may be facts that the Board can consider and weigh against a veteran's lay evidence").

Additionally, while the Veteran contends that his current cervical spine condition is related to service, he is not, as a lay person, qualified to render a medical diagnosis concerning the cause or etiology of his neck pain.  In this regard, cervical spine disabilities require objective medical testing to diagnose and medical expertise is required to establish the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, whether any symptoms he experienced in service or following service are in any way related to his current cervical spine disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The most probative medical opinion of record fails to link any current cervical spine disability to active service, including the complaints documented therein.  The Board finds the March 2010 VA neurologist's opinion to be more probative than the November 2006 chiropractor's opinion and the Veteran's lay assertions as to the onset and etiology of his current cervical spine condition. 

Moreover, while the Veteran has been diagnosed with a degenerative condition of the cervical spine, there is no objective evidence of record reflecting that the Veteran suffered from arthritis within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted. 

In summary, while there is evidence of a current cervical spine condition, the most probative evidence of record does not establish the existence of such disability during the Veteran's active service or for approximately 10 years thereafter, or that his current cervical spine condition is related to the Veteran's military service, to include the complaints noted therein.  Thus, the preponderance of the evidence is against a finding of service connection for a cervical spine disability on a direct or presumptive basis. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a cervical spine disability is denied.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's lumbar spine claim.

In the January 2010 remand, the Board noted that the service treatment records disclose that the Veteran indicated he had low back pain on a report of medical history in June 1988.  Further, the Veteran was afforded VA examinations in June 2004 and again in February 2005.  The diagnoses following the latter examination included osteoarthritis and degenerative disc disease of the lumbosacral spine.  In April 2005, the physician who conducted the February 2005 examination reviewed the medical records.  With respect to the low back, he noted the Veteran complained once in March 1968 of low back pain, again on the retirement examination, and again in December 1999.   He was unable to resolve the issue regarding the etiology of the Veteran's low back disability without resorting to speculation.  He did not provide an explanation as to why no opinion could be formulated. 

In a November 2006 letter, a private chiropractor noted he had been treating the Veteran since the previous month.  He stated X-rays of C5-C6 and L2-L3 and 
L5-S1 revealed a late phase 1/early phase 2 stage of subluxation degeneration.  He stated that this phase of degeneration typically takes 20 to 40 years to manifest.  He commented that the fact that other areas of the lumbar spine were within normal limits indicated it was possible an old trauma to these areas might have started the process at that time. 

In light of the above, the Board found that a new VA examination was warranted.  The Board directed that the Veteran should then be afforded a VA spine examination by an orthopedic specialist to determine the nature of any current lumbar spine disabilities and for an opinion as to whether such conditions are related to service. 

Pursuant to the Board's remand, the Veteran was provided a VA examination by a neurologist in March 2010.  The Board notes that while the VA examiner observed that the Veteran had reported low back pain during his military retirement examination, the examiner also stated that there was no record of treatment for low back pain in the military.  The examiner stated that there is no evidence of an ongoing persistent problem in the low back extending through military service.  The opinion of the examiner was that based on review of military treatment records and post-military treatment for lumbar stenosis beginning in 1999, it is less likely than not that this condition existed while the Veteran was in the military service, was triggered by events of military service, or was present in the presumptive period or the immediate years following military service.

However, that Board notes that a March 1968 service treatment record shows that the Veteran sought treatment during service for back pain.  Upon physical examination, straight leg raising was greater than 90 degrees, there was no spasm, and the Veteran had full range of motion.  As noted above, the Veteran also indicated he had low back pain on a report of medical history during his retirement examination in June 1988.  He said that he had such pain especially in the a.m. and on arising, and that the onset had been "years."  Upon physical examination at that time, no abnormalities were noted with regards to the neck or spine.

As the March 2010 VA examiner stated that there was no record of treatment for low back pain in the military, with no mention of the March 1968 entry, it appears that the examiner failed to consider this in-service complaint referable to the lumbar spine.  Therefore, the Board finds that a remand is required for the VA examiner to consider the Veteran's complete medical history and provide additional discussion of the opinion rendered during the March 2010 examination.  Specifically, the examiner should address the March 1968 in-service documented complaint of back pain.  

Finally, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, however, he was not notified of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises the Veteran that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Return the claims file and the March 2010 VA examination report to the conducting examiner, if available, for consideration and discussion of the March 1968 entry indicating that the Veteran complained of back pain.  Following review of the claims file, the examiner should address the March 1968 entry in the service treatment records pertaining to the Veteran's complaint of back pain and provide a discussion as to whether such entry changes the conclusion during the March 2010 VA examination that it is less likely than not that this condition existed while the Veteran was in the military service or was triggered by events of military service.  Complete rationale should be given for all opinions reached.

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


